DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

October 10, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Reminder: Annual Reassignments for certain Low Income Subsidy (LIS)
Eligible Individuals

Background Information on the CMS Process for Reassigning LIS - Eligible Beneficiaries
Each year, the Centers for Medicare & Medicaid Services (CMS) processes annual reassignments for
certain LIS-eligible individuals. This Informational Bulletin provides an update on the next steps in
the process to ensure that states understand their role in ensuring that dual eligible beneficiaries have
timely, affordable, and comprehensive coverage under the Medicare Part D prescription drug benefit.
CMS performs the following tasks to reassign LIS-eligible beneficiaries:
• Identifying beneficiaries whose LIS eligibility will continue in 2013;
• Identifying which plans in each Prescription Drug Plan (PDP) region have a 2013 premium at
or below the LIS benchmark for that region (or have volunteered to waive a de minimis
amount above the benchmark);
• Identifying non-renewing PDPs and Medicare Advantage (MA) plans;
• Confirming that beneficiaries are assigned to plans in their region of residence, based on
State Medicare Modernization Act (MMA) files; and,
• Determining which individuals are subject to reassignment. In general, we reassign only full
subsidy individuals who have not chosen a plan on their own in the past. In the case of plan
non-renewals, we reassign all individuals with full or partial subsidies.
For your information, detailed guidance and additional information can be found in following
documents:
• Section 40.1.5 of Chapter 3 (Eligibility, Enrollment, and Disenrollment) of the Medicare
Prescription Drug Benefit Manual, available on the Web
at: http://www.cms.gov/Medicare/Eligibility-andEnrollment/MedicarePresDrugEligEnrol/Downloads/FINALPDPEnrollmentandDisenrollmen
tGuidanceUpdateforCY2012-REV872012forCY2013.pdf

CMCS Informational Bulletin – Page 2

•

Section 40.1.8 of Chapter 2 (on Enrollment and Disenrollment) of the Medicare Managed
Care Manual (“Chapter 2”), available on the Web
at: http://www.cms.gov/Medicare/Eligibility-andEnrollment/MedicareMangCareEligEnrol/Downloads/FINALMAEnrollmentandDisenroll
mentGuidanceUpdateforCY2012-Revised872012forCY2013.pdf

CMS Notifications to Beneficiaries
All beneficiaries in continuing plans received an Annual Notice of Change from their 2012 Part D
plan by September 30, 2012. In addition, CMS will mail the following notices to affected
beneficiaries:
• “PDP Reassignment Notice”: In late October 2012, CMS will mail blue notices to all LIS
beneficiaries who will be reassigned to a new PDP because the plan into which they were
previously auto-enrolled will have a premium above the regional LIS benchmark; or their
current PDP is terminating.
•

“MA Reassignment Notice”: Also in late October, CMS will mail blue notices to all LIS
beneficiaries enrolled in an MA plan that is terminating or has a service area reduction. These
individuals will also be assigned to PDPs.

Unless individuals make an election on their own, they will be automatically assigned to the plan
identified in the notice. To assist them in making an election, both of these blue reassignment notices
will include a list of locally available plans that have no premium liability for people eligible for the
full premium subsidy in 2013. Beneficiaries can use this information to compare their plan options.
Except in plan termination situations, the notice also will inform them of the new monthly premium
amount, if they stay in their current Part D plan.
•

“Choosers Notice”: In early November, CMS will mail tan notices to LIS beneficiaries who
are in a PDP in which they will have a premium liability, but are not being reassigned by
CMS because they actively chose their current plan. These so-called “choosers” voluntarily
elected their current PDP (that is, they were not auto-enrolled, facilitated-enrolled, or
reassigned into their current PDP by CMS) and will qualify for 100 percent premium subsidy
in 2013, but their PDP’s premium will be above the regional LIS benchmark amount in 2013.
Like the blue reassignment notice, the tan “choosers” notice will inform them of the new
monthly premium amount for which they will be liable if they stay in their current PDP and
include a list of PDPs that have no premium liability for people eligible for the full premium
subsidy in 2013.

CMCS Informational Bulletin – Page 3
•

“Affordable Care Act (ACA) Formulary Notice”: In December, CMS will mail a second
blue notice to all LIS beneficiaries who will be reassigned to a new PDP. This includes those
reassigned in the PDP and MA reassignments processes referenced above. This second
notice will identify which drugs in their current drug regimen are covered in the 2013 plan to
which they are being reassigned, and how to request an exception to obtain a drug that is not
included in the plan’s formulary.
CMS has created a guide to 2012 Part D mailings sent from CMS, Social Security and the
plans. This guide will summarize each notice’s message, explain when it will be sent, and
include the color of the paper on which the notice will be printed. This guide is available on
our Limited Income and Resources Web page at http://www.cms.gov/Medicare/PrescriptionDrug-Coverage/LimitedIncomeandResources/LIS-Notices-and-Mailings.html
The model beneficiary letters also will be posted on this Web page, as they become
available.

State Notification
In October, CMS will send to each state files containing the names of individuals who have been
reassigned in order to assist states in providing effective customer service to affected beneficiaries.
On October 17, 2012, CMS will send two files, if applicable, to each state. The first will list the LISeligible individuals in their state who will receive a blue PDP reassignment letter and the second file
will list the LIS-eligible individuals who will receive a blue MA reassignment letter. Customer
service representatives at 1-800-MEDICARE will be prepared to answer questions about the
reassignment process and about beneficiaries’ full range of options. In addition, plan information
will be available at www.medicare.gov.
The reassignment files that CMS sends to states will contain a list of full duals, partial duals,
Supplemental Security Income (SSI)-only eligible individuals, and approved LIS applicants residing
in their state who will be receiving blue notices from CMS informing them that they will be
reassigned. Individuals whom a State Pharmaceutical Assistance Program has requested that CMS
carve-out of the reassignment process, under its authority to enroll on behalf of its members, will not
be included in this file. This exclusion will ensure that such beneficiaries are reassigned only once.
The file format is attached. These reassignments will subsequently appear on your normal monthly
MMA response file starting on or after October 15.
Thank you for your continued assistance with our efforts to ensure that low-income Medicare
beneficiaries, including dual eligibles, maintain affordable and comprehensive coverage under the
Medicare Part D prescription drug benefit. If you have questions regarding the information presented
in this bulletin, please contact Tracey Baker (tracey.baker@cms.hhs.gov) or at 410-786-7794.

Attachment

CMCS Informational Bulletin – Page 4

Attachment A – State Reassignment File Layout
Exchange Name: SRA (State Response)
(where “x” can be “H” for header and “T” for trailer)
Re-Assignment State Response Files - Header Record
Data Field

Length

Position

Position

Position

Format

Valid Values

Header Code

8

1

…

8

CHAR

Sending Entity

8

9

…

16

CHAR

File Creation Date

8

17

…

24

CHAR

File Control Number
Filler

9
767

25
34

…
…

33
800

CHAR
CHAR

‘SRA’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Spaces

Record Length=

800

Data Field

Length

Record Type

3

Beneficiary’s Health Insurance
Claim
Beneficiary’s SSN

Position

Position

Position

Format

Valid Values

1

…

3

CHAR

‘DTL’

12

4

…

15

CHAR

9

16

…

24

CHAR

Representative Payee Name

44

25

…

68

CHAR

Beneficiary’s First Name

12

69

…

80

CHAR

Beneficiary’s Middle Name

1

81

…

81

CHAR

Beneficiary’s Last Name

28

82

…

109

CHAR

Beneficiary’s Address Line 1

40

110

…

149

CHAR

Beneficiary’s Address Line 2

40

150

…

189

CHAR

Beneficiary’s Address Line 3

40

190

…

229

CHAR

Beneficiary’s Address Line 4

40

230

…

269

CHAR

Beneficiary’s Address Line 5

40

270

…

309

CHAR

Beneficiary’s Address Line 6

40

310

…

349

CHAR

Beneficiary’s City

26

350

…

375

CHAR

Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the City

Filler

1

376

…

376

CHAR

Spaces

Beneficiary’s State

2

377

…

378

CHAR

Filled with the State Code

Filler

1

379

…

379

CHAR

Spaces

Beneficiary’s Zip Code

10

380

…

389

CHAR

Filled with the Zip Code

Beneficiary’s Next Year’s
Organization Marketing Name

50

390

…

439

CHAR

Filled with Spaces if the
SSN is not present.

Last name starts in
position 83 if a middle
initial is present. Last
names that exceed the
length will have the last
characters dropped.
Filled with the Address

CMCS Informational Bulletin – Page 5
Data Field

Length

Position

Position

Position

Format

Beneficiary’s Next Year’s Plan
Name
Beneficiary’s Next Year’s Plan
Member Services Toll-Free Number
Beneficiary’s Next Year’s Plan Web
Address
Beneficiary’s LIS Subsidy CoPayment Category

50

440

…

489

CHAR

18

490

…

507

CHAR

50

508

…

557

CHAR

1

558

…

558

CHAR

Beneficiary’s Next Year’s Assign
Effective Date
Beneficiary’s Part D Premium
Subsidy Percentage
Beneficiary’s PDP Region ID Code

8

559

…

566

3

567

…

569

NUMER
IC
CHAR

2

570

…

571

Beneficiary’s Current Year’s
Organization Name
Beneficiary’s Current Year’s Plan
Name
Beneficiary’s Current Year’s Plan
Member Services Toll-Free Number
Beneficiary’s Current Year’s Plan
Premium Liability
Filler

50

572

…

621

NUMER
IC
CHAR

50

622

…

671

CHAR

18

672

…

689

CHAR

6

690

…

695

8

696

…

703

Beneficiary’s Next Year’s Contract
Number
Beneficiary’s Next Year’s PBP
Number
Beneficiary’s Current Year’s
Contract Number
Beneficiary’s Current Year’s PBP
Number
Beneficiary’s Next Year’s Plan
Premium Liability

5

704

…

708

DECIM
AL
NUMER
IC
CHAR

3

709

…

711

CHAR

5

712

…

716

CHAR

3

717

…

719

CHAR

6

720

…

725

DECIM
AL

Filler
Record Length =

75

726

…

800
800

CHAR

Valid Values

1 - high co-pay
2 - low co-pay
3 - no co-pay
4 - 15%
CCYYMMDD
‘100’, ‘075’, ‘050’, or
‘025’

Zero

Used when the premium
is increasing, decreasing,
or remaining the same
amount that is above the
benchmark for the
following year.
Contains next year’s
premium for the current
plan.
Spaces

CMCS Informational Bulletin – Page 6

Data Field

Re-Assignment State Response Files - Trailer Record
Length Position Position Position Format

Trailer Code

8

1

…

8

CHAR

Sending Entity

8

9

…

16

CHAR

File Creation Date

8

17

…

24

CHAR

File Control Number
Record Count

9
9

25
34

…
…

33
42

CHAR
NUMER
IC

Filler
Record Length =

758

43

…

800
800

CHAR

Valid Values
‘TRL’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Right justified.
Count = Number of detail
records.
Spaces

